DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 33-54 withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Election was made without traverse in the reply filed on 11/17/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 55-58 and 61-65 are rejected under 35 U.S.C. 103 as being unpatentable over Evangeslita (US 2014/0270922) in view of Kato (US 9278408)
As Per Claim 55, Evangelista discloses an installation for preparing a precoated sheet in view of its welding to another sheet [abstract] comprising:
further in Par. 35; “…Where configured as a coated sheet metal piece as described above, the removed material includes at least some of the coating material layer 18 and optionally some of the intermediate and base material layers 16, 14. In this example, the laser spot 58 is generally rectangular due to the rectangular cross-section of the laser beam 50, but other shapes (e.g., round, elliptical or composite shapes) are possible…” the reference clearly discloses that the sheet (12) is pre-coated], and
 at least one protective element comprising a protective surface [Fig. 6, #54], the protective surface [Fig. 9, #64] being configured for contacting the precoated sheet [Fig. 6, #12] in a contact area [Fig. 9, #64] located in register with the laser beam [Fig. 6, #50] as the laser beam [Fig. 6, #50] removes the at least one portion of the precoating [Fig. 6, #58] through laser ablation [Par. 34; “…the weld notch 30 is formed by a laser ablation process, in which a laser beam 50 is directed at the edge region 20 of the sheet metal piece 12 along an ablation path 52…”] and;
wherein the protective surface [Fig. 6, #54] is intended to be located on a trajectory of precoating material ejected sideward toward an inner edge of a removal zone during laser ablation. [Par. 34; “…the collection tool 54 is in the form of a disc that rotates about an axis B and rolls alongside the laser beam along the surface of the sheet metal piece 12 to act as a shield or backstop for the removed material….”]
Evangelista does not disclose the protective surface being arranged within the installation such that a plane  tangent to the protective surface  at the contact area  forms a dihedral angle with the plane of at least one face of the precoated sheet, the dihedral angle being strictly smaller than 90, the dihedral angle  being the angle between the at least one portion of the face of the precoated sheet located on 
Kato, much like Evanglista, pertains to a laser machining apparatus for blocking sputtered particles that are generated from the surface of an applied laser beam. [abstract] 
Kato discloses the protective surface [Fig. 2, #54] being arranged within the installation such that a plane [refer to annotated Fig. 2, #A below] tangent to the protective surface [Fig. 2, #54] at the contact area [refer to annotated Fig. 2, #B below] forms a dihedral angle [Fig. 2, #theta] with the plane of at least one face of the precoated sheet [Fig. 2, #60], the dihedral angle being strictly smaller than 90 [Claim 6; wherein the angle is set in a range from 10.degree. to 40.degree….”], the dihedral angle [Fig. 2, #theta] being the angle between the at least one portion of the face of the precoated sheet [Fig. 2, #60] located on the inside of the contact area [refer to annotated Fig. 2, #B]  and portion of the tangent plane [refer to annotated Fig. 2, #A below] extending away from the precoated sheet [Fig. 2, #60].

    PNG
    media_image1.png
    584
    831
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    4
    4
    media_image2.png
    Greyscale
  


Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the instillation as taught by Evangelista in view of the angle as taught by Kato to further include  the protective surface being arranged within the installation such that a plane  tangent to the protective surface  at the contact area  forms a dihedral angle with the plane of at least one face of the precoated sheet, the dihedral angle being strictly smaller than 90, the dihedral angle  being the angle between the at least one portion of the face of the precoated sheet located on the inside of the contact area  and portion of the tangent plane extending away from the precoated sheet to ensure a sufficient clearance is given to protect the weld from sputtering debris created by the laser irradiation. 
As Per Claim 56, Evangelista discloses further comprising a blowing nozzle [Fig. 9, #66], configured for blowing a jet of gas [Fig. 9, #68] at a back of the laser beam [Par. 38;” … a gas nozzle 66 directs a jet of gas 68 at the ablation site and toward the collection tool 54 in order to influence the material expulsion process…”], the jet of gas [Fig. 9, #66] being directed in a downstream direction relative to a direction of ablation [Fig. 9, #50].
As Per Claim 57, Evangelista discloses all limitations of the invention except the dihedral angle is smaller than or equal to 45 degrees. 
Kato, much like Evanglista, pertains to a laser machining apparatus for blocking sputtered particles that are generated from the surface of an applied laser beam. [abstract] 
Kato discloses the dihedral angle is smaller than or equal to 45 degrees. [Claim 6; wherein the angle is set in a range from 10.degree. to 40.degree….”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the instillation as taught by Evangelista in view of the angle as taught by Kato to further include the dihedral angle is smaller than or equal to 45 degrees to ensure a sufficient clearance is given to protect the weld from sputtering debris created by the laser irradiation.
As Per Claim 58, Evangelista does not explicitly disclose a distance an edge of the precoated sheet at which the laser ablation is being performed and an edge of the protective surface closest to the laser beam is between 0.4 and 1.1 times a width of the removal zone.
However, Evanelista does disclose a distance [refer to annotated Fig. 6, #B below] an edge of the precoated sheet [Fig. 6, #58] at which the laser ablation is being performed [Fig. 6, #50] and an edge of the protective surface [Fig. 6, #54] closest to the laser beam [Fig. 6, #50] is larger than a width of the removal zone [Fig. 6, #58]

    PNG
    media_image3.png
    567
    788
    media_image3.png
    Greyscale

As decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)….” [MPEP 2144.05(II)(A)] That is, in this particular instance, having the distance between the edge of the precoated 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the instillation as taught by Evangelista to further include a distance an edge of the precoated sheet at which the laser ablation is being performed and an edge of the protective surface closest to the laser beam is between 0.4 and 1.1 times a width of the removal zone to ensure there is sufficient clearance to allow the protective surface to effectively retain the scattered debris of the coating as it would have been discovered through routine optimization. 
As Per Claim 61, Evangelista discloses wherein the at least one protective element [Fig. 6, #54] moves relative to the laser beam [Fig. 6, #50; Par. 34; “…the collection tool 54 is in the form of a disc that rotates about an axis B and rolls alongside the laser beam along the surface of the sheet metal piece 12 to act as a shield or backstop for the removed material….”]
As Per Claim 62, Evangelista discloses a brush configured for brushing the protective surface during laser ablation. [Par. 37; “…the collection tool is constructed from or has a surface coating comprising a non-stick material such as PTFE or other low surface energy material(s). In other embodiments, a wire brush or other cleaning tool may be used to remove excess expulsed material from the collection tool….”; the reference clearly discloses a brush is used to clean the surface of the collection tool (protective surface)]
As Per Claim 63, Evangelista discloses wherein the at least one protective element is a wheel [Fig. 6, #54], the wheel comprising a circumferential surface comprising the protective surface [Fig. 6, #54], and wherein the wheel is rotatable about a wheel axis [Fig. 6, #B; Par. 34 “….the collection tool 54 
As Per Claim 64, Evangelista discloses all limitations of the invention except wherein the at least one protective element is an endless belt comprising an outer transverse edge surface extending parallel to the ablation direction and comprising the protective surface, the endless belt being movable relative to the laser beam.
Kato, much like Evanglista, pertains to a laser machining apparatus for blocking sputtered particles that are generated from the surface of an applied laser beam. [abstract] 
Kato discloses the at least one protective element is an endless belt [Fig. 3, #38 & #36] comprising an outer transverse edge surface [refer to annotated Fig. 4, #A below] extending parallel to the ablation direction [Fig. 4, #L] and comprising the protective surface [Fig. 4, #A], the endless belt [Fig. 4, #38 & #36] being movable relative to the laser beam [Fig. 4, #18; Col. 3, Lines 56-60; “…A sputter blocking jig 36 is mounted on the nozzle tip 32 by a joint 38 for synchronous movement in unison with the nozzle tip 32…”as clearly shown in the figure, the belt is attached directly to the laser head (18), and thus, as the laser head moves, the belt will also move.].

    PNG
    media_image4.png
    564
    770
    media_image4.png
    Greyscale

Kato discloses the benefits of the belt in that it effectively and reliably removes scatter from sputtered particles. [Col. 6, Lines 5-10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the instillation as taught by Evangelista in view of the scrapper as taught by Kato to further include the at least one protective element is an endless belt comprising an outer transverse edge surface extending parallel to the ablation direction and comprising the protective surface, the endless belt being movable relative to the laser beam to effectively and reliably remove scatter from sputtered particles. [Col. 6, Lines 5-10] 
As Per Claim 65, Evangelista discloses all limitations of the invention except an endless drive element, and wherein the protective element is formed by a plurality of elongated tabs, distributed along a circumference of the endless drive element, each elongated tab having a first end attached to the endless drive element and a second free end located opposite the first end, each second free end comprising an end surface, the end surface of the second free end of the elongated tab jointly form a 
Kato, much like Evanglista, pertains to a laser machining apparatus for blocking sputtered particles that are generated from the surface of an applied laser beam. [abstract] 
Kato discloses an endless drive element [Fig. 5, #50b], and wherein the protective element is formed by a plurality of elongated tabs [Fig. 4, #54], distributed along a circumference of the endless drive element [Fig. 5, #50b], each elongated tab [Fig. 4, #54] having a first end [refer to annotated Fig. 4, #A below] attached to the endless drive element [Fig. 5, #50b] and a second free end [refer to annotated Fig. 4, #B below] located opposite the first end [Fig. 4, #A below], each second free end [refer to annotated Fig. #B below] comprising an end surface [refer to annotated Fig. 4, #C below], the end surface [refer to annotated Fig. #C below] of the second free end [refer to annotated Fig. #B below]  of the elongated tab [Fig. 4, #54] jointly form a radially outer edge surface of the at least one protective element comprising the protective surface [Fig. 4, #54], the endless drive element [Fig. 5, #50b] being configured for moving the plurality of elongated tabs [Fig. 4, #54] relative to the laser beam [Fig. 4, #L; Col. 5, Lines 42-47; “…The sputter blocking jig 36 includes the shaft 48, which is mounted rotatably on the joint 38 by the bearings 50a, 50b, so that the vanes 54, which are fixed to the shaft 48, are rotatable with respect to the joint 38…”].

    PNG
    media_image5.png
    556
    806
    media_image5.png
    Greyscale

Kato discloses the benefits of the belt in that it effectively and reliably removes scatter from sputtered particles. [Col. 6, Lines 5-10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the instillation as taught by Evangelista in view of the scrapper as taught by Kato to further include an endless drive element, and wherein the protective element is formed by a plurality of elongated tabs, distributed along a circumference of the endless drive element, each elongated tab having a first end attached to the endless drive element and a second free end located opposite the first end, each second free end comprising an end surface, the end surface of the second free end of the elongated tab jointly form a radially outer edge surface of the at least one protective element comprising the protective surface, the endless drive element being configured for moving the plurality of elongated tabs relative to the laser beam to effectively and reliably remove scatter from sputtered particles. [Col. 6, Lines 5-10]
Claim(s) 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Evangeslita (US 2014/0270922) in view of Kato (US 9278408) in further view of Flehmig (US 2015/0239053) 
As Per Claim 59, Evangelista discloses all limitations of the invention except wherein the at least one protective element is a protective blade, the protective surface being formed on a transverse edge surface of the protective blade, extending parallel to a direction of ablation.
Flehmig, much like Evangelista, pertains to a method and device for decoating metal sheets. [abstract] 
Flehmig discloses wherein the at least one protective element is a protective blade [Fig. 4, #18], the protective surface [Fig. 4, #A below] being formed on a transverse edge surface of the protective blade [Fig. 5, #18], extending parallel to a direction of ablation [Fig. 4, #19].

    PNG
    media_image6.png
    580
    763
    media_image6.png
    Greyscale

Flehmig discloses the benefits of the protective blade in that it effectively removes coating remnants. [Par. 37] Evangelista directly benefits from said combination as a wheel is already present to 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the instillation as taught by Evangelista in view of the blade as taught by Flehmig to further include the at least one protective element is a protective blade, the protective surface being formed on a transverse edge surface of the protective blade, extending parallel to a direction of ablation to effectively remove coating remnants.
As Per Claim 60, Evangelista discloses all limitations of the invention except wherein a back corner of the protective blade relative to the direction of ablation is provided with a scraper, the scraper being configured for scraping along the at least one face of the precoated sheet so as to remove traces of projected material from the precoating which may have been projected between the protective blade and the at least one face of the precoated sheet.
Flehmig, much like Evangelista, pertains to a method and device for decoating metal sheets. [abstract] 
Flehmig discloses a back corner [Fig. 4, #A below] of the protective blade [Fig. 4, #18] relative to the direction of ablation [Fig. 4, #19] is provided with a scraper  [Fig. 4, #A below; the examiner would like to note that the corners of the blade itself act as a scrapper (see Par. 37 “…the burr-removal device 18 comprises a deburring knife for scraping off the coating remnants 16…”) and since there is no clear structural distinction shown in the drawings of the instant application as to what structurally constitutes a scrapper, other than being a corner of the blade, the examiner is interpreting the corner of the blade in Flehmig as being said scrapper as it is capable of performing the function as recited in the claims], the scraper [Fig 4, #A below] being configured for scraping along the at least one face of the precoated sheet [Fig. 4, #2] so as to remove traces of projected material from the precoating which may have been projected between the protective blade [Fig. 4, #18] and the at least one face of the precoated sheet 

    PNG
    media_image7.png
    570
    750
    media_image7.png
    Greyscale

Flehmig discloses the benefits of the protective scrapper in that it effectively removes coating remnants. [Par. 37] Evangelista directly benefits from said combination as a wheel is already present to protect the weld from coating fragments, and the addition of the blade would further aid in removing coating remnants from laser irradiation. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the instillation as taught by Evangelista in view of the scrapper as taught by Flehmig to further include t a back corner of the protective blade relative to the direction of ablation is provided with a scraper, the scraper being configured for scraping along the at least one face of the precoated sheet so as to remove traces of projected material from the precoating which may have been projected 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/ERIN E MCGRATH/              Primary Examiner, Art Unit 3761